Citation Nr: 0431230	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), based on 
an initial determination.

2.  Entitlement to a disability rating in excess of 10 
percent for a disability characterized as gunshot wound to 
the left side of the neck, Muscle Group XXII.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the RO in 
Pittsburgh, Pennsylvania, which in pertinent part, granted 
service connection for post-traumatic stress disorder and 
assigned a disability rating of 10 percent, effective July 9, 
2003, and confirmed and continued a 10 percent disability 
rating for gunshot wound to the left side of the neck, Muscle 
Group XXII.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes). 
 
With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

It is noted that the veteran was afforded VA examinations in 
August 2003 for his disabilities.  The August 2003 VA 
examination of the veteran's neck specifically indicated that 
no private medical records or the veteran's claims folder 
were available for review.  The August 2003 VA PTSD 
examination, failed to note whether the veteran's claims 
folder was reviewed but it seems clear that the information 
contained in the examination report is based on a history 
provided by the veteran and not through record review by the 
examiner. 

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See Tucker v. Derwinski, 
2 Vet. App. 201, 203 (remand where a rating reduction was 
based on an examination at which the claims folder was not 
reviewed by the examiner).  Therefore, on remand, the veteran 
should be scheduled for new VA examinations to determine the 
current nature and severity of his service-connected 
disabilities and the examiners should specifically note 
review of the veteran's claims folder.     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. 
Principi and Charles v. Principi, and 
any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for PTSD or residuals of a 
gunshot wound to the left side of the 
neck, Muscle Group XXII, and which have 
not already been made part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  After all documents are obtained 
and have been associated with the 
claims folder, the RO should arrange 
for the veteran to be scheduled for a 
psychiatric examination and orthopedic 
examination, to determine the nature 
and severity of his service-connected 
disabilities.  The claims folder must 
be made available to the physicians for 
the examinations and the examination 
reports must state whether such review 
was accomplished.

Psychiatric Examination
The psychiatrist is requested to 
provide an opinion concerning the 
severity of the veteran's service-
connected PTSD.  The interview should 
include information regarding social 
and occupational functioning.  The 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) scale 
score, and indicate which of the 
following paragraphs (a, b, c, d, e, or 
f) best describes the veteran's mental 
state:  

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.   

b.  Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationship. 

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events). 

e.  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication. 

f.  A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.

Orthopedic Examination
The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to assess the current 
severity of disability (excluding scar) 
from service-connected residuals of 
gunshot wound to the left side of the 
neck.  The report should include a 
discussion, by the physician, of 
subjective complaints and objective 
findings on examination regarding 
manifestations of disability in Muscle 
Group XXII, including any impact that 
the muscle impairment has on rotary and 
forward movements of the head, 
respiration and swallowing.
 
The opinions rendered by the each of 
the physicians must include adequate 
reasons and bases. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


